Title: From Thomas Jefferson to Thomas Mann Randolph, 14 June 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia June 14. 98.
          
          I wrote you last on the 7th. inst. since which yours of the 3d. is recieved. I shall certainly leave this on the 20th. and be at Fredericksburg on the 23d. consequently one day before my horses, which in my last I desired might set out Saturday the 23d. & be there Sunday the 24th. in the mean time I thank you for putting an end to the cultivation of tobacco as the peculium of the negroes. I have ever found it necessary to confine them to such articles as are not raised for the farm. there is no other way of drawing a line between what is theirs & mine.
          The new naturalization bill is passed. it requires 14. years to make a citizen. the bill for suspending intercourse with the French is signed by the President. this will lessen the English captures, for they have for some time been more considerable than the French. they take all trading with French, Spanish or Dutch colonies. our bill will prevent the odium which would have attended their captures of those bound to the French: and the friends of it would have extended it to Spanish & Dutch if they could have found any pretext, merely to screen the English from censure. a bill is brought in to allow the President to recieve any number of armed vessels (not over 12. in number) and carrying not less metal than 22. ninepounders, which may be built in the US. and to agree to such paiments of the interest & principal of their cost as he thinks proper. mr Harper has also brought in resolutions to authorize the President to borrow whatever money may be necessary for the expences of this year  over & above the taxes. the bill for assessing lands, houses, & slaves is passed the H. of R. that for levying 2. millions on them, is still before that house. it is not yet decided when they will adjourn. Innes is still living. he is sent into the country. my warmest affections to my dear Martha, and the little ones. cordial Adieu to yourself.
          
            P.S. mr Lott will furnish money for Jupiter’s road expences. 4. or 5. dollars will be enough. perhaps he can find it himself & recieve it from me.
            Flour at Baltimore 4.50. D here 5. D
          
        